*659Paragraph “Third” of the will does not describe or refer to any property which is to be given nor does it mention or describe who is to receive it. Whatever the intention of the testatrix may have been she has failed to express it. Adel, Sneed, Wenzel and Mac Crate, JJ., concur; Johnston, Acting P. J., concurs in the dismissal of the appeal from the decree entered April 19, 1951, but dissents from the modification of the decree entered December 29, 1950, and votes to affirm. (Matter of Selner, 261 App. Div. 618, affd. 287 N. Y. 664; Masterson V. Townshend, 123 N. Y. 458.)